                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      MEDFORD DIVISION

    KALA S.,1

                       Plaintiff,
                                                                  Case. No. 1:18-cv-00934-YY
           v.
                                                                  OPINION AND ORDER
    NANCY A. BERRYHILL, Acting
    Commissioner of the Social Security
    Administration,

                       Defendant.

YOU, Magistrate Judge:

        Kala S. (“plaintiff”) seeks judicial review of the final decision by the Social Security

Commissioner (“Commissioner”) denying her application for Title XVI Supplemental

Security Income (“SSI”) under the Social Security Act (“SSA”). This court has jurisdiction

to review the Commissioner’s decision pursuant to 42 U.S.C. § 405(g) and § 1383(c)(3).

For the reasons set forth below, that decision is REVERSED and REMANDED for

immediate calculation and payment of benefits.



1
  In the interest of privacy, this opinion uses only the first name and the initial of the last name of
the non-governmental party or parties in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member(s).

1 – OPINION AND ORDER
                                   PROCEDURAL HISTORY

       Plaintiff filed an application for SSI on February 11, 2014, alleging disability beginning

on August 17, 1989. Tr. 11. Plaintiff’s claim was denied initially and on reconsideration.

Tr. 67, 79. Plaintiff requested a hearing before an administrative law judge (“ALJ”), which was

held on January 23, 2017. Tr. 39-59. Plaintiff was represented by counsel, and the ALJ took

testimony from plaintiff and a vocational expert (“VE”). Following the hearing, the ALJ issued

a decision finding plaintiff not disabled within the meaning of the Act. Tr. 15-28. After the

Appeals Council denied plaintiff’s request for review, plaintiff filed a complaint in this court.

Tr. 1-6. The ALJ’s decision is therefore the Commissioner’s final decision subject to review by

this court. 20 C.F.R. § 422.210.

                                         BACKGROUND

       Born in August 1989, plaintiff was 27 years old at the time of the ALJ hearing. Tr. 43.

Plaintiff is a high school graduate and has no past relevant work history. Tr. 43-44. Plaintiff

alleges she is unable to work due to a combination of the following impairments: obesity,

learning disorder in reading, dementia due to head trauma, unspecified anxiety disorder,

depression, lumbar and thoracic spondylosis, menorrhagia, hypothyroidism, atopic dermatitis,

uterine polyp, gestational diabetes, mild thoracic scoliosis, and hearing loss. Tr. 17.

                      SEQUENTIAL ANALYSIS AND ALJ FINDINGS

       Disability is the “inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death,

or which has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A). The ALJ engages in a five-step sequential inquiry to

determine whether a claimant is disabled within the meaning of the Act. This sequential analysis


2 – OPINION AND ORDER
is set forth in Social Security Administration regulations, 20 C.F.R. §§ 404.1520, 416.920, in

Ninth Circuit case law, Lounsburry v. Barnhart, 468 F.3d 1111, 1114 (9th Cir. 2006) (discussing

Tackett v. Apfel, 180 F.3d 1094, 1098-99 (9th Cir. 1999)), and in the ALJ’s decision in this case,

Tr. 15-17.

          At step one, the ALJ concluded that plaintiff had not engaged in substantial gainful

activity since the application date, February 11, 2014. Tr. 17.

          At step two, the ALJ determined that plaintiff has the following severe impairments:

obesity, learning disorder in reading, dementia due to head trauma, unspecified anxiety disorder,

depression, and spondylosis of the lumbar and thoracic spine. Id.

          At step three, the ALJ concluded that plaintiff did not have an impairment or combination

of impairments that met or equaled any listed impairment. Tr. 18. The ALJ next assessed

plaintiff’s residual functional capacity (“RFC”) and found that she could perform medium work

with the following limitations:

             She can lift, carry, push, and pull 50 pounds occasionally and 25
             pounds frequently. She can stand and/or walk for about 6 hours in an
             8-hour workday, and she can sit for about 6 hours in an 8-hour
             workday, with normal breaks. She can have no exposure to moving
             mechanical parts and unprotected height hazards. She is limited to
             understanding, remembering, and carrying out simple, routine and
             repetitive instructions that can be learned in 30 days or less. She needs
             instructions verbally and by demonstration. She is limited to few
             changes in work setting and work duties and no conveyor belt paced
             work. She can have no public contact and only occasional direct
             coworker interaction.
Tr. 19.
          At step four, the ALJ determined that plaintiff has no past relevant work. Tr. 26.

          At step five, the ALJ determined that considering plaintiff’s age, education, work

experience, RFC, and the testimony of a vocational expert (VE), she could perform jobs that


3 – OPINION AND ORDER
exist in significant numbers in the national economy, including hand packager, laundry worker,

and kitchen helper. Tr. 27.

       Accordingly, the ALJ determined that plaintiff was not disabled between February 11,

2014, the date on which the application was filed, through the date of the decision, March 17,

2017. Tr. 28.

                                  STANDARD OF REVIEW

       The reviewing court must affirm the Commissioner’s decision if it is based on proper

legal standards and the findings are supported by substantial evidence in the record. 42 U.S.C. §

405(g); Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007). This court must weigh the evidence

that supports and detracts from the ALJ’s conclusion. Lingenfelter v. Astrue, 504 F.3d 1028,

1035 (9th Cir. 2007) (citing Reddick v. Chater, 157 F.3d 715, 720 (9th Cir. 1998)). The

reviewing court may not substitute its judgment for that of the Commissioner. Ryan v. Comm’r

of Soc. Sec. Admin., 528 F.3d 1194, 1205 (9th Cir. 2008) (citing Parra v. Astrue, 481 F.3d 742,

746 (9th Cir. 2007)); see also Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001). Where

the evidence is susceptible to more than one rational interpretation, the Commissioner’s decision

must be upheld if it is “‘supported by inferences reasonably drawn from the record.’”

Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008) (quoting Batson v. Comm’r of Soc.

Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004)); see also Lingenfelter, 504 F.3d at 1035.

                                         DISCUSSION

I.     Subjective Symptom Testimony

       Plaintiff alleges that the ALJ wrongfully discounted her subjective symptom testimony.

When a claimant has medically-documented impairments that could reasonably be expected to

produce some degree of the symptoms complained of, and the record contains no affirmative


4 – OPINION AND ORDER
evidence of malingering, “the ALJ can reject the claimant’s testimony about the severity of . . .

symptoms only by offering specific, clear and convincing reasons for doing so.” Smolen v.

Chater, 80 F.3d 1273, 1281 (9th Cir. 1996) (citation omitted). A general assertion that the

claimant is not credible is insufficient; the ALJ must “state which . . . testimony is not credible

and what evidence suggests the complaints are not credible.” Dodrill v. Shalala, 12 F.3d 915,

918 (9th Cir. 1993). The reasons proffered must be “sufficiently specific to permit the reviewing

court to conclude that the ALJ did not arbitrarily discredit the claimant’s testimony.” Orteza v.

Shalala, 50 F.3d 748, 750 (9th Cir. 1995) (internal citation omitted). If the “ALJ’s credibility

finding is supported by substantial evidence in the record, [the court] may not engage in second-

guessing.” Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002) (citation omitted).

       Effective March 28, 2016, the Commissioner superseded Social Security Ruling (“SSR”)

96-7p, governing the assessment of a claimant's “credibility,” and replaced it with SSR 16-

3p. See SSR 16-3p, available at 2016 WL 1119029. SSR 16-3p eliminates the reference to

“credibility,” clarifies that “subjective symptom evaluation is not an examination of an

individual’s character,” and requires the ALJ to consider all of the evidence in an individual’s

record when evaluating the intensity and persistence of symptoms. Id. at *1-2. The ALJ must

examine “the entire case record, including the objective medical evidence; an individual’s

statements about the intensity, persistence, and limiting effects of symptoms; statements and

other information provided by medical sources and other persons; and any other relevant

evidence in the individual’s case record.” Id. at *4.

       A.      Inconsistent Statements

       The ALJ discounted plaintiff’s subjective symptom testimony based on inconsistent

statements regarding her social limitations, memory limitations, and work history.


5 – OPINION AND ORDER
       Regarding her social limitations, the ALJ found that plaintiff’s testimony “regarding an

inability to leave the home without accompaniment” is “inconsistent with the record as a whole.”

Tr. 20. In particular, the ALJ pointed to parts of the record showing that plaintiff could attend

appointments and leave home on her own. Id.

       The record does show that plaintiff can attend appointments, have appropriate affect and

rapport with medical providers, go shopping, go out generally, and drive alone. Tr. 18, 20, 25,

167, 332, 411, 422, 490, 495, 533, 538, 563, 594, 603. However, plaintiff only testified that she

avoided going out alone, not that she was unable to do so. Tr. 46, 47, 294. Thus, the ALJ erred

in relying on the purported inconsistency in plaintiff’s testimony regarding her social limitations.

       Regarding plaintiff’s memory, the ALJ found that plaintiff had “moderate” limitation

“[i]n understanding, remembering, or applying information.” Tr. 18. The ALJ cited

inconsistencies in plaintiff’s hearing testimony to support that conclusion. Tr. 20, 21.

Specifically, the ALJ found that plaintiff’s ability to recall instances of forgetfulness contradicts

her alleged memory problems. Tr. 20. However, if plaintiff had done the opposite and failed to

cite any examples of forgetfulness, the ALJ arguably could have relied on that as a reason to

reject her testimony. Moreover, the fact that plaintiff remembers some things is not inconsistent

with having a memory impairment. Thus, it was improper for the ALJ to interpret plaintiff’s

testimony in this way.

       The ALJ also noted that plaintiff’s high school records showed she required an

Individualized Education Plan for a learning disability in reading but not in memory. Tr. 21. To

the contrary, reports and objective testing from plaintiff’s high school include concerns regarding

her short-term memory. Tr. 256, 279.




6 – OPINION AND ORDER
       Regarding plaintiff’s ability to work, the ALJ found that because plaintiff had sought

work in the past, there must have been times when she believed she was able to work.2 Tr. 21.

However, the mere fact that plaintiff attempted to find a job is an insufficient reason to discredit

her. Webb v. Barnhart, 433 F.3d 683, 688 (9th Cir. 2005) (“That [the claimant] sought

employment suggests no more than that he was doing his utmost, in spite of his health, to support

himself.”); see also Lingenfelter, 504 F.3d at 1038-39 (“Under these circumstances, it is at least

as likely that the claimant tried to work in spite of his symptoms, not because they were less

severe than alleged.”).

       The ALJ also found that plaintiff’s testimony about her employment history was

inconsistent with the record. Tr. 22. Plaintiff claimed that she never worked and had no record

of past employment or earnings. Tr. 44, 62, 68-69, 79, 146-149, 156, 172-185. However,

plaintiff told Dr. Steinbrenner and Dr. Shields that she worked part-time as a waitress and cook

for less than three months in 2007, but was fired because she could not keep up. Tr. 490, 494.

The fact that plaintiff worked as a waitress or a cook for a couple months—seven years prior to

the relevant period—is such a slight inconsistency that it is not a convincing reason for

discounting plaintiff’s testimony. See SSR 16-3p (“Adjudicators must limit their evaluation to

the individual’s statements about his or her symptoms and the evidence in the record that is

relevant to the individual’s impairments . . . . The focus of the evaluation of an individual’s

symptoms should not be to determine whether he or she is a truthful person.”). Moreover, this

brief stint as a waitress/cook does not demonstrate that plaintiff was capable of full-time

employment because she was quickly fired. See Lingenfelter, 504 F.3d at 1039 (holding that a


2
 Plaintiff testified that she has sought work in the past, but claims that she was never hired due to
her forgetfulness. Tr. 44.

7 – OPINION AND ORDER
trial work period of less than nine months was not evidence that a person is not disabled).

Accordingly, the ALJ erred in rejecting plaintiff’s testimony on this basis.

       B.      Activities of Daily Living

       An ALJ may discount a claimant’s symptom testimony if it is inconsistent with the

claimant’s activities of daily living or if the claimant’s participation in everyday activities

indicates capacities that are transferrable to a work setting. Orn v. Astrue, 495 F.3d 625, 639

(9th Cir. 2007); Molina v. Astrue, 674 F.3d 1104, 1112-13 (9th Cir. 2012). A claimant, however,

need not be utterly incapacitated to receive disability benefits, and sporadic completion of

minimal activities is insufficient to support a negative finding. Vertigan v. Halter, 260 F.3d

1044, 1050 (9th Cir. 2001); see also Reddick, 157 F.3d at 722.

       The ALJ found that plaintiff’s ability to attend medical appointments and go out alone

was inconsistent with her claimed social and memory limitations. Tr. 20. However, as discussed

above, although plaintiff can go out alone, she avoids it. Tr. 46-47. Plaintiff testified that she

prefers to go shopping at night when fewer people are out, and she cannot take her children to

school or the park for fear of panic attacks. Tr. 47, 53.

       Moreover, using plaintiff’s ability to attend medical appointments as a basis for

discounting her testimony would be problematic given that a claimant’s failure to attend medical

appointments is a proper basis for discounting testimony. See Molina, 674 F.3d at 1113 (quoting

Tommasetti, 533 F.3d at 1039) (“[I]n assessing a claimant’s credibility, the ALJ may properly

rely on unexplained or inadequately explained failure to seek treatment or to follow a prescribed

course of treatment.”); Taylor v. Astrue, No. 08-cv-0230-AA, 2009 WL 10690945, at *8 (D. Or.

Mar. 25, 2009) (citing the claimant’s failure to attend medical appointments as a proper basis for

discounting her testimony); Munguia v. Astrue, No. C 09-02440 PJH, 2010 WL 760446, at *5-6


8 – OPINION AND ORDER
(C.D. Cal. Mar. 4, 2010) (same); see also Blake L. v. Berryhill, No. 3:17-cv-01647-YY, 2019

WL 289098, at *9 (D. Or. Jan 4, 2019), report and recommendation adopted 2019 WL 281285

(D. Or. Jan. 22, 2019) (holding that a claimant’s ability to attend medical appointments was not a

proper basis for rejecting a treating psychiatrist’s opinion).

       The ALJ also observed that plaintiff is independently capable of housework and

childcare. Tr. 20. However, the record shows that while plaintiff can, at times and to some

extent, engage in such activities, she receives significant help from her husband and his parents.

Tr. 18, 44, 45, 49, 50, 52, 165. For instance, plaintiff’s mother-in-law, father-in-law, and

husband perform most of the childcare. Tr. 52. Even when plaintiff carries out tasks, she

sometimes requires reminders to do so. Tr. 167, 168. Because of her memory problems,

plaintiff has caused kitchen fires, ruined dishwasher loads, and forgotten her son’s age on his

birthday. Tr. 45, 46, 52-53. Thus, while the record shows that plaintiff is involved in housework

and childcare, it does not support the ALJ’s interpretation that she is successful at doing it

independently.

       The ALJ noted that while plaintiff claims to need reminders to do chores, she can manage

her money, remember to pay her bills, maintain her self-care and personal hygiene, and prepare

meals without difficulty. Tr. 20. On her function report, plaintiff checked boxes indicating that

she could pay bills and did not need special reminders to take care of personal needs and

grooming. Tr. 166, 168. However, the record elsewhere reflects that plaintiff needs to refer to a

list of bills, indicating that she cannot rely solely on her memory. Tr. 495. Furthermore, despite

having some ability to pay her bills, the record otherwise describes serious issues with memory,

including causing fires, in addition to objective testing showing memory impairment. Tr. 45, 46,

52-53, 295. As a whole, the ALJ did not provide convincing examples of activities of daily


9 – OPINION AND ORDER
living that are inconsistent with alleged limitations or that show transferrable work skills;

therefore, it was improper to use plaintiff’s activities as a basis for discounting her testimony.

       C.      Conservative Treatment for Back Pain and Mental Impairments

       The ALJ noted that while plaintiff alleged back pain, she only sought treatment for those

symptoms two times during the relevant period. Tr. 21-22. On those occasions, plaintiff

received only “conservative and routine treatment,” and remedies such as ice, heat, rest, and

over-the-counter medications seemed to suffice. Tr. 22, 501. Conservative treatment can be

“sufficient to discount a claimant’s testimony regarding severity of an impairment,” as can a

history of treating physical ailments with over-the-counter pain medication. Parra, 481 F.3d at

750-51 (citation omitted). The ALJ found that the medical evidence did not support the degree

of limitation plaintiff alleges in terms of her backpain. Tr. 22. Based on plaintiff’s conservative

treatment, that finding is proper.

       Similarly, plaintiff sought treatment for her mental impairments, including symptoms of

depression, diminished concentration, and anxiety, on only one occasion. Tr. 23. The ALJ

acknowledged that infrequent treatment does not disprove the existence of mental impairments,

but does reasonably undermine the intensity, persistency, and limiting effects of symptoms.

Tr. 23-24. Notably, the ALJ’s assessment that plaintiff’s mental health was treated

conservatively goes unchallenged. Moreover, the fact that plaintiff sought treatment only once

supports the ALJ’s finding. Thus, the ALJ properly relied on plaintiff’s conservative treatment

for mental impairments as a basis for discounting her testimony.

       While, as discussed above, some of the ALJ’s reasons for rejecting plaintiff’s subjective

symptom testimony were improper, those errors are harmless because the ALJ properly relied on

plaintiff’s conservative treatment for back pain and mental impairments. See Batson, 359 F.3d at


10 – OPINION AND ORDER
1197 (ALJ’s erroneous reason for discrediting claimant’s pain testimony deemed harmless in

light of “all the other reasons given by the ALJ”).

II.    Medical Opinion Evidence

       Plaintiff argues that the ALJ erred by giving “partial weight” to the opinions of

examining physicians Dr. Warner and Dr. Shields. Pl. Br. 8-11, ECF #14. The ALJ is

responsible for resolving ambiguities and conflicts in the medical testimony. Magallanes v.

Bowen, 881 F.2d 747, 750 (9th Cir. 1989). The ALJ must provide clear and convincing reasons

for rejecting the uncontradicted medical opinion of a treating or examining physician, or specific

and legitimate reasons for rejecting contradicted opinions, so long as they are supported by

substantial evidence. Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). However, “[t]he

ALJ need not accept the opinion of any physician, including a treating physician, if that opinion

is brief, conclusory, and inadequately supported by clinical findings.” Chaudhry v. Astrue, 688

F.3d 661, 671 (9th Cir. 2012). Additionally, the ALJ may discount physicians’ opinions based

on internal inconsistencies, inconsistencies between their opinions and other evidence in the

record, or other factors the ALJ deems material to resolving ambiguities. Morgan v. Comm’r of

Soc. Sec. Admin., 169 F.3d 595, 601-02 (9th Cir. 1999).

       A.      Dr. Warner

       Plaintiff described to Dr. Warner a history of physical abuse by her biological father from

“as young as she can remember.” Tr. 292. Plaintiff’s father also sexually abused plaintiff from

when she was nine to 17 years old. Id. Plaintiff began disassociating when she was 12 years old,

losing periods of time two to three times a week. Id. She continued to have periods of

disassociation into adulthood. Id. When she was 12 years old, plaintiff attempted suicide by




11 – OPINION AND ORDER
cutting her wrists. Id. Plaintiff stated that both of her parents were alcoholics, and that she was

in and out of foster care. Tr. 292-93.

        Plaintiff also described a history of head trauma and passing out due to dehydration. Tr.

291. When plaintiff was six years old, she hit her head while riding a bicycle. Tr. 293. At age

seven, plaintiff fell out of a bunk bed, hit her face, broke her nose, and lost consciousness. Tr.

292. At nine years old, plaintiff passed out twice due to dehydration and was hospitalized one of

those times. Tr. 293. At 11 years old, plaintiff fell down a flight of stairs after getting dizzy

from dehydration. Id. Plaintiff reported that she has passed out seven times in her life. Tr. 292.

        Dr. Warner concluded that plaintiff exhibited symptoms of dementia due to head trauma.

Tr. 296. Dr. Warner also opined that even minimal changes in mental demands or environment

would likely cause plaintiff to decompensate because of her limited memory and need for

reminders and lists. Tr. 302. In a supplemental report, Dr. Warner checked a box indicating that

plaintiff has marked limitation in her ability to remember locations, work-like procedures, and

detailed instructions, and moderate limitation in understanding and remembering short and

simple instructions. Tr. 303. Dr. Warner opined that plaintiff has a “sufficient working

memory” but “her ability to retain information is significantly impaired,” which “significantly

interferes with her ability to attend to her activities of daily living.” Tr. 295, 297.

        The ALJ gave Dr. Warner’s opinion partial weight “because it is not entirely consistent

with the record as a whole.” Tr. 25. Specifically, the ALJ noted “there is no objective medical

evidence to support [plaintiff’s] allegations of head trauma” and Dr. Warner relied “heavily upon

. . . uncorroborated subjective reports.” Id. Plaintiff argues that the ALJ contradicted her own

opinion by discounting Dr. Warner’s diagnosis of dementia while at the same time determining

at step-two that dementia due to head trauma was a severe medical impairment. Pl. Br. 9, ECF


12 – OPINION AND ORDER
#14, Tr. 17. The ALJ’s inconsistency is indeed problematic. While the Commissioner argues

that the existence of a severe impairment “is not determinative of particular limitations or a

finding of disability,” Def. Br. 17, ECF #19, the existence of a severe impairment is

determinative of the existence of that impairment. The ALJ cannot conclude that plaintiff’s

dementia qualifies as a severe impairment but at the same time conclude that the dementia

diagnosis was not supported by the record.

        Furthermore, Dr. Warner relied on objective testing to support the dementia diagnosis.

Tr. 296. Testing showed that plaintiff’s delayed memory is in the first percentile, indicating that

her ability to retain information is significantly impaired. Tr. 295. Additionally, her fine motor

skills are in less than the first percentile for her right hand and in the second percentile for her

left hand, indicating significant bilateral impairment for fine motor speed and manual dexterity.

Tr. 295, 296. Thus, contrary to the ALJ’s findings, there was objective corroborating evidence

of plaintiff’s dementia.

        The ALJ also gave partial weight to Dr. Warner’s opinion because plaintiff’s “statements

to Dr. Warner about her limited activities of daily living are not consistent with her other

statements of record.” Tr. 25. The ALJ specifically questioned the fact that plaintiff told Dr.

Warner “she did not attend to the shopping or use public transportation due to anxiety,” when the

record “shows she does attend to the shopping.” Tr. 24. As previously discussed, however,

plaintiff only stated that she avoids shopping. Tr. 294. The ALJ further noted that plaintiff told

Dr. Warner she maintained her hygiene and prepared meals. Tr. 24. The ALJ generally

concluded that plaintiff is “independent in her activities of daily living” and able to “engage in

typical activities of daily living without difficulty.” Id. However, plaintiff reported to Dr.

Warner and others that she requires help and reminders to complete many tasks. Tr. 45, 49, 168-


13 – OPINION AND ORDER
69, 294. She also told Dr. Warner that she “never leaves the kitchen for fear that she might leave

food cooking on the stove.” Tr. 294. Thus, plaintiff’s statements to Dr. Warner about her

activities are not inconsistent with the record and therefore not a proper reason for the ALJ to

discount Dr. Warner’s report.

        Additionally, the ALJ found that plaintiff’s statements were inconsistent in that she told

Dr. Warner about certain symptoms of dementia, such as hearing voices or smelling strange

odors, but she did not make such statements to her treating medical providers. Tr. 24. The ALJ

placed “greater weight in those statements made in pursuit of treatment as opposed to those made

in pursuit of disability benefits[.]” Id. However, as discussed above, objective testing placed

plaintiff below the first percentile in delayed memory, which supports Dr. Warner’s assessment

of plaintiff’s memory impairments. Test results also placed plaintiff in the first percentile in her

ability to maintain attention, which supports Dr. Warner’s findings regarding the limitations in

plaintiff’s ability to stay on task and maintain concentration and attention, as well as the

limitation on her ability to complete a normal workday and workweek without interruptions from

psychologically-based symptoms. The fact that plaintiff did not report to her treating providers

that she was hearing voices or smelling strange odors is ultimately inconsequential to plaintiff’s

memory and concentration impairments, and the ALJ erred by ignoring the objective test results

in this area.3




3
 The ALJ did not explicitly reject Dr. Warner’s determinations regarding plaintiff’s attention;
however, the ALJ noted that plaintiff’s scores on the Trails Making tests demonstrated a
somewhat higher degree of functioning than the RBANS test, which placed plaintiff in the first
percentile. Tr. 24. The Trails Making tests indicated that plaintiff functioned in the borderline to
low average range with regard to attention. This is consistent with Dr. Warner’s ultimate
assessment that plaintiff “ranges from impaired to low average ability” in attention. Tr. 295.

14 – OPINION AND ORDER
       The Commissioner argues that testing showing plaintiff had impaired fine motor skills is

inconsistent with her other physical examinations, which were normal. Def. Br. 17, ECF #19.

Nevertheless, the record reflects that Dr. Warner was the only physician who tested plaintiff’s

fine motor skills. Therefore, other physical examinations that reported normal findings, but did

not include objective testing of plaintiff’s fine motor skills, are not inconsistent.

       The Commissioner also appears to argue that the mental status examination performed by

Dr. Steinbrenner was inconsistent with the objective tests administered by Dr. Warner. Def. Br.

17, ECF #19. However, Dr. Warner specializes in mental health and Dr. Steinbrenner does not.

Tr. 291, 491. Moreover, Dr. Steinbrenner only performed a mental status examination whereas

Dr. Warner, in addition to performing a mental status examination, also performed a battery of

objective tests, including: “Repeatable Battery for Assessment of Neuropsychological Status-

Update (RBANS), Bender Gestalt II (motor test), Grooved Pegboard Test, Comprehensive Trail

Making Tests, Wide Range Achievement Test-3 (WRAT-3), Millon Clinical Multiaxial

Inventory-II, Neurological Questionnaire and Sentence Completion-Adult.” Tr. 291.

Additionally, regardless of the purported inconsistency between Dr. Steinbrenner’s examination

and Dr. Warner’s testing, Dr. Steinbrenner ultimately concluded that plaintiff possibly had a

memory impairment. Tr. 491.

       Finally, the ALJ rejected Dr. Warner’s opinion that minimal increases in mental demands

or a change in environment would likely cause plaintiff to decompensate. Tr. 24. The ALJ

noted that plaintiff had indicated on her adult function report that she can handle stress

moderately well (5 or 6 out of 10) and can handle changes if she knows what they are. Tr. 21,

170. Because Dr. Warner’s finding is inconsistent with plaintiff’s own report, the ALJ properly

rejected this part of the medical opinion. See Tommasetti, 533 F.3d at 1041 (holding that


15 – OPINION AND ORDER
specific, legitimate reasons for rejecting a physician’s opinion may include its inconsistency with

a claimant’s testimony).

       B.      Dr. Shields

       The ALJ rejected Dr. Shields’ opinion because he relied on Dr. Warner’s diagnosis of

dementia due to head trauma. As addressed above, the ALJ improperly rejected Dr. Warner’s

diagnosis; therefore, this rationale for rejecting Dr. Shields’ opinion fails.

       The ALJ also rejected Dr. Shields’ opinion because he relied on plaintiff’s subjective

report. However, the Ninth Circuit has held that “the rule allowing an ALJ to reject opinions

based on self-reports does not apply in the same manner to opinions regarding mental illness.”

Buck v. Berryhill, 869 F.3d 1040, 1049 (9th Cir. 2017). In Buck, the court held that a clinical

interview and a mental status evaluation conducted by the psychiatrist provided sufficient

objective measures. Id. Here, Dr. Shields performed a clinical interview and mental status

evaluation, in addition to reviewing records that included Dr. Warner’s objective testing. Tr.

492.

       Additionally, the ALJ rejected the portion of Dr. Shields’ evaluation related to plaintiff’s

limited persistence and pace because it was not based on any specific evidence or objective

testing. Tr. 25. However, Dr. Shields relied on the testing performed by Dr. Warner, which

showed that plaintiff’s ability to maintain attention was in the first percentile. Tr. 295, 492.

       The ALJ further cited the fact that plaintiff told Dr. Shields she had some difficulty using

the computer, and found it was inconsistent with plaintiff’s testimony that she spends her time

watching television and using the computer. Tr. 25. The fact that plaintiff experiences some

difficulty in using the computer is not inconsistent with her statement that she uses the computer,

and neither is her ability to watch television.


16 – OPINION AND ORDER
       Dr. Shields opined that plaintiff was capable of carrying out simple instructions with mild

social limitations, Tr. 498-99, and the ALJ found that Dr. Shield’s opinion in this regard was

consistent with the record as a whole. Tr. 25. Plaintiff contests that “in addressing Dr. Shields’

opinion, the ALJ failed to appreciate the difference between [her] ability to physically carry out a

simple task and her inability to remember instructions on a long-term basis without being

reminded.” Pl. Br. 11, ECF #14. In fact, Dr. Shields’ report specifically states that plaintiff

“appears capable of understanding, remembering, and carrying out short and simple instructions

immediately after presentation,” but notes that plaintiff would have trouble remembering novel

instructions for longer periods of time. Tr. 496 (emphasis added). The ALJ failed to

acknowledge the qualification “immediately after presentation.” Tr. 25.

       The Commissioner argues that the ALJ properly rejected Dr. Shields’ opinion because

plaintiff reported to Dr. Shields that she cut her wrists at the age of seven but she reported to Dr.

Warner that she cut her wrists at the age of twelve. Def. Br. 18, ECF #19. The Commissioner

also cites the fact that plaintiff reported to Dr. Shields that she had a history of passing out due to

stress, but had reported to Dr. Warner that she had passed out due to dehydration. Id. Neither of

these reasons were relied on by the ALJ; therefore, the Commissioner’s arguments amount to

impermissible post hoc rationalizations. Bray v. Commissioner, 554 F.3d 1219, 1225 (9th Cir.

2009). Furthermore, it is not clear how either of these issues relates to any of the conclusions

reached by Dr. Shields. For these reasons, the Commissioner’s arguments are unavailing.

III.   Lay Witness Testimony

       Lay-witness testimony regarding the severity of a claimant’s symptoms or how an

impairment affects a claimant’s ability to work is competent evidence that an ALJ must take into

account. Nguyen v. Chater, 100 F.3d 1462, 1467 (9th Cir. 1996). To reject such testimony, an


17 – OPINION AND ORDER
ALJ must provide “reasons that are germane to each witness.” Rounds v. Comm’r, 807 F.3d 996,

1007 (9th Cir. 2015) (citations omitted). Further, the reasons provided must be “specific.”

Taylor v. Comm’r of Soc. Sec. Admin., 659 F.3d 1228, 1234 (9th Cir. 2011) (citing Bruce v.

Astrue, 557 F.3d 1113, 1115 (9th Cir. 2009)).

       Charlotte W., plaintiff’s mother-in-law, provided a third-party function report on

plaintiff’s behalf. Tr. 186-93. The ALJ found that Charlotte W.’s report was generally

consistent with and supportive of plaintiff’s reported limitations. Tr. 21. The ALJ, however,

gave Charlotte W.’s report partial weight because Charlotte W. asserted that plaintiff did not

follow instructions well, could not focus longer than 15 minutes, and did not finish what she

started, which was directly contrary to plaintiff’s own report. Tr. 21, 169. 191. This constitutes

a specific, germane reason to discount the lay witness testimony. See Lewis v. Apfel, 236 F.3d

503, 511 (9th Cir. 2001) (holding that the ALJ properly relied on inconsistencies between the lay

witness’s testimony and the claimant’s testimony).

IV.    Step-Five Finding

       The RFC reflects the most an individual can do. 20 C.F.R. §§ 404.1545, 416.945. In

formulating an RFC, the ALJ must consider all medically determinable impairments, including

those that are not “severe,” and evaluate “all of the relevant medical and other evidence,”

including the claimant’s testimony. Id.; SSR 96-8p, available at 1996 WL 374184. An ALJ

may rely on the testimony of a VE to determine whether a claimant retains the ability to perform

past relevant work at step four, or other work in the national or regional economy at step five.

Osenbrock v. Apfel, 240 F.3d 1157, 1162 (9th Cir. 2001). The ALJ is required to include only

those limitations that are supported by substantial evidence in the hypothetical posed to a VE.

See id. at 1163-65. “Conversely, an ALJ is not free to disregard properly supported limitations.”


18 – OPINION AND ORDER
Robbins v. Soc. Sec. Admin., 466 F.3d 880, 886 (9th Cir. 2006). In other words, limitations

supported by substantial evidence must be incorporated into the RFC and, by extension, the

dispositive hypothetical question posed to the VE. Osenbrock, 240 F.3d at 1163-65.

       Because the ALJ did not include the limitations assessed by Dr. Warner and Dr. Shields

in the hypothetical to the VE, the VE’s testimony had no evidentiary value and it was error for

the ALJ to rely on it.4 Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988) (citing Gallant v.

Heckler, 753 F.2d 1450, 1456 (9th Cir. 1984)).

V.     Remand

       When a court determines the Commissioner erred in some respect in making a decision to

deny benefits, the court may affirm, modify, or reverse the Commissioner’s decision “with or

without remanding the cause for a rehearing.” Treichler v. Comm’r Soc. Sec. Admin., 775 F.3d

1090, 1099 (9th Cir. 2014) (quoting 42 U.S.C. § 405(g)). In determining whether to remand for

further proceedings or immediate payment of benefits, the Ninth Circuit employs the “credit-as-

true” standard when the following requisites are met: (1) the ALJ has failed to provide legally

sufficient reasons for rejecting evidence, (2) the record has been fully developed and further

proceedings would serve no useful purpose, and (3) if the improperly discredited evidence were

credited as true, the ALJ would be required to find the plaintiff disabled on remand. Garrison v.

Colvin, 759 F.3d 995, 1020 (9th Cir. 2014). Even if all of the requisites are met, however, the

court may still remand for further proceedings, “when the record as a whole creates serious doubt

as to whether the claimant is, in fact, disabled[.]” Id. at 1021.


4
  Plaintiff contends that the ALJ failed to properly account for the medical opinion of Joshua
Boyd, Psy.D., the state agency psychological consultant. Pl. Br. 11-12, 16-17, ECF #14. It is
unnecessary to reach that issue to award plaintiff benefits. Therefore, the court does not consider
it.

19 – OPINION AND ORDER
        Here, the first requisite of the Garrison test is met, as the ALJ erroneously assessed the

medical opinions of Dr. Warner and Dr. Shields. As to the second requisite, the record is fully

developed, and further administrative proceedings would serve no useful purpose. In

determining whether the record is fully developed, the court looks to whether there are

“significant factual conflicts in the record between [the claimant’s] testimony and objective

medical evidence.” Treichler, 775 F.3d at 1104.

        Here, there are no significant factual conflicts. Plaintiff has been diagnosed with

dementia, anxiety disorder, obesity, scoliosis, arthritis, and depression. Tr. 297, 329, 496. Her

school records indicate that she had difficulties with short-term memory and she was placed in

special education. Tr. 270, 279. Dr. Warner concludes that the severity of plaintiff’s memory

issues significantly interferes with her ability to attend to her activities of daily living. Tr. 297.

That assessment is supported by objective testing, which shows that plaintiff’s delayed memory

is below the first percentile. Tr. 295. Dr. Warner also assessed that plaintiff is markedly limited

in the “ability to complete a normal workday and workweek without interruptions from

psychologically based symptoms and to perform at a consistent pace without an unreasonable

number and length of rest periods.” Tr. 304. This conclusion is supported by testing, which

shows that plaintiff’s ability to maintain attention is in the first percentile. Tr. 295.

        Consistent with Dr. Warner’s opinion, Dr. Shields concluded that plaintiff’s long-term

memory is “significantly impaired.” Tr. 496. Dr. Shields explained that while plaintiff appears

capable of “understanding, remembering, and carrying out short and simple instructions

immediately after presentation,” she is likely “to have significant difficulty remembering novel

instructions for longer periods of time.” Id. Dr. Shields also opined that due to plaintiff’s

“memory dysfunction,” she should not manage her own funds. Id. Dr. Shields concluded that


20 – OPINION AND ORDER
plaintiff’s persistence and pace were “expected to be adversely influenced by her neurocognitive

deficits.” Id.

        The Commissioner argues that further proceedings are required because plaintiff reported

that she heard voices and smelled strange odors only to Dr. Warner. Def. Br. 24, ECF #19.

However, as discussed above, plaintiff’s failure to report these specific symptoms to other

providers is ultimately insignificant because Dr. Warner’s conclusions are supported by objective

testing. The Commissioner next argues that there is a conflict in the record because plaintiff

“claimed mental impairment due to head trauma, but there was no objective evidence in the

record to corroborate her impairments.” Id. While there are no medical records regarding

plaintiff’s initial head trauma, there is objective testing to corroborate plaintiff’s mental

impairments. Additionally, further proceedings would serve no useful purpose because the

initial head trauma occurred when plaintiff was a child, and it is unclear whether plaintiff

received medical attention for all of her head injuries or that medical records would even be

available decades later. Tr. 292. Indeed, it seems unlikely that plaintiff’s abusive and alcoholic

parents retained detailed medical records from plaintiff’s childhood, which included foster care.

Furthermore, plaintiff’s long history of mental impairments is corroborated by school records,

which show that she was in special education and had difficulties with memory. Tr. 270, 279.

        As to the third requisite of the credit-as-true analysis, if the discredited evidence is

credited as true, the ALJ would be required to find plaintiff disabled based on the improperly

rejected medical opinion evidence. Dr. Warner concluded that plaintiff had marked limitations

in her ability to complete a normal workday and workweek without interruptions from

psychologically based symptoms and to perform at a consistent pace without an unreasonable

number and length of rest periods. Tr. 304. Dr. Warner also assessed a marked limitation in the


21 – OPINION AND ORDER
ability to remember work-like procedures. Tr. 303. A marked limitation is defined on the form

that Dr. Warner completed as a “limitation which precludes the ability to perform the designated

activity on a regular and sustained basis.” Id. This is sufficient evidence to demonstrate that

plaintiff cannot perform any work on a regular and continuing basis. SSR 96-8p (“A ‘regular

and continuing basis’ means 8 hours a day, for 5 days a week, or an equivalent work schedule.”).

       The Commissioner argues that the “ALJ noted multiple inconsistencies in the record

which point to serious doubt of disability.” Def. Br. 24, ECF #19. However, the Commissioner

fails to identify any of the purported inconsistencies. Moreover, where each of the credit-as-true

factors is met, only in “rare instances” does the record as a whole leave “serious doubt as to

whether the claimant is actually disabled.” Revels v. Berryhill, 874 F.3d 648, 668 n.8 (9th Cir.

2017) (citing Garrison, 759 F.3d at 1021). This case is not one of those “rare instances.”

                                         CONCLUSION

       For the reasons discussed above, the Commissioner’s decision is REVERSED and

REMANDED for immediate calculation and payment of benefits.

       DATED August 26, 2019.



                                                                     /s/ Youlee Yim You
                                                               Youlee Yim You
                                                               United States Magistrate Judge




22 – OPINION AND ORDER
